DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 12-17, 19-23, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over OPPO (R1-2008230) in view of Kusashima et al. (Pub. 20220070829)
- With respect to claims 1-2, 12, 19-22 and 29-30, OPPO discloses a method of wireless communication of a first user equipment (UE), comprising: transmitting, to a second UE, an indication to provide hybrid automatic repeat request (HARQ) feedback for at least one sidelink channel (section 16.3, “UE can be indicated by an SCI format… to transmit a PSFCH with HARQ-ACK information in response to the PSSCH reception”); transmitting, to the second UE, at least one sidelink transmission via the at least one sidelink channel (); and receiving, from the second UE, an acknowledgement (ACK) or a negative-ACK (NACK) for the at least one sidelink transmission via a physical sidelink feedback channel (PSFCH) (section 16.3 “the UE provides HARQ-ACK information that include ACK or NAK), the PSFCH includes a long PSFCH format and associated with a sidelink resource pool (section 16.3  “UE can provide by sl-PSFCH-Period-r16, a number slots in a resource poo for a period of PSFCH transmission occasion resources”), and OPPP fails to teach wherein the long PSFCH format includes a length of at least three symbols.  Kusashima teaches the long PSFCH format includes a length of at least three symbols (par. 123), therefore it would have been obvious to a person of ordinary skilled in the art before the effective filling date to implement the long PSFCH format includes a length of at least three symbols for transmitting HARQ-ACK/NACK feedback of slidelink channel.
- With respect to claims 3, OPPO discloses wherein the at least one sidelink channel is a physical sidelink shared channel (PSSCH) or a physical sidelink control channel (PSCCH) or both (e.g. section 16.3 discloses PSSCH).  
- With respect to claims 4, OPPO discloses wherein the indication is transmitted via sidelink control information (SCI) in the PSCCH or the PSSCH (section 16.3 discloses SCI format).  
- With respect to claims 5, 23, OPPO discloses wherein the sidelink resource pool supports the long PSFCH format including a length of at least three (3) symbols and a short PSFCH format including a length of less than three (3) symbols (see table 8.4.1.2.2-1).  
- With respect to claims 12-13, OPPO discloses wherein the ACK or the NACK is received in one/ multiple resource block (RB) and at least three (3) symbols in the PSFCH.  
- With respect to claims 14, OPPO discloses further comprising: receiving at least one of a channel state information (CSI) report or a scheduling request (SR) in the PSFCH (section 16.3 discloses SCI format scheduling).  
- With respect to claims 15, 27, OPPO discloses wherein the ACK or the NACK is received in the PSFCH including a long PSFCH format or in a PSFCH including a short PSFCH format, or the ACK or the NACK is received based on at least one of a priority, a modulation and coding scheme (MCS), a quality of service (QoS), or a slot aggregation associated with the at least one sidelink channel (see section 16.3 “UE can provide by sl-PSFCH-Period-r16, a number slots in a resource poo for a period of PSFCH transmission occasion resources”).    
- With respect to claims 16, 28, OPPO discloses wherein the ACK or the NACK is received after a time gap and based on a periodicity of the PSFCH (section 16.3 with period of PSFCH).  
- With respect to claims 17, OPPO discloses wherein the ACK or the NACK is received in a last two symbols of the PSFCH including the long PSFCIH format (see table 8.4.1.2.2-1).  

Allowable Subject Matter
Claims 6-11, 18, 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471